Filed 11/19/20 P. v. Cubas CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B301934

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. YA096577)

          v.

 CINTHIA YAMILETH
 CUBAS,

      Defendant and
 Appellant.


      APPEAL from a judgment of the Superior Court of Los
 Angeles County, Alan B. Honeycutt, Judge. Affirmed.
      Joy A. Maulitz, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
      Defendant and appellant Cinthia Yamileth Cubas
pleaded no contest to a charge of assault by means of force
likely to produce great bodily injury on a victim in violation
of Penal Code section 245, subdivision (a)(4). The named
victim was walking through a shopping mall parking lot
with his daughters, and passed Cubas, who was embroiled in
a heated argument. One of victim’s daughters made a
comment, and Cubas began yelling at the family. She tried
to pepper spray the victim in the parking lot, and then
followed and struck the victim and his daughters with her
car as they were walking in a cross walk near the mall.
      Cubas was charged with three counts of assault with a
deadly weapon (one count each relating to the victim and his
two daughters) in violation of Penal Code section 245,
subdivision (a)(1) (counts 1-3) and one count of hit and run
driving resulting in injury of another in violation of Vehicle
Code section 20001, subdivision (b)(1).
      Cubas agreed to plead no contest to a violation of Penal
Code section 245, subdivision (a)(4), to be added to the
information by interlineation as count 5. She was to be
sentenced to the low term of two years in state prison, with
sentence suspended, and placed on five years formal
probation. She was to serve one year in county jail, pay
restitution to all victims, and complete a six-month anger
management course, as well as complying with other
conditions of probation. Cubas would be allowed to
surrender at a later date.




                              2
      On October 15, 2018, she pleaded no contest to count 5,
in conformance with the plea agreement. Prior to entering
her plea: Cubas was informed of her rights, and made a
knowing and intelligent waiver. The trial court further
informed Cubas that, if she violated a term or condition of
probation, she could be sentenced to two years in state
prison. Cubas was also advised she was to be released
pending sentencing, and she acknowledged her
understanding that, if she failed to appear for sentencing,
her plea would be considered an open plea subjecting her to
a sentence of up to four years in state prison.
      Cubas failed to appear at the sentencing hearing on
January 14, 2019. A bench warrant issued and she again
failed to appear on January 23, 2019, the bench warrant
hold date. On June 14, 2019, Cubas was brought to the
court by the bail bonds investigator, and surrendered on the
bond.
      At the sentencing hearing on August 19, 2019, the
court considered statements of the victims and family, and
noted that the plea was an open plea. The court stated that
its decision was based on the facts and not Cubas’s failure to
appear. The court considered factors in aggravation
(vulnerability of victims) and mitigation (defendant’s youth
and lack of a prior record). The trial court denied probation,
sentenced Cubas to three years in state prison, and awarded




                              3
her 134 days of presentence custody credit.1 The court held
an ability to pay hearing and found Cubas indigent. The
court found good cause to suspend the fines and fees
imposed, with the exception of any actual victim restitution.
The court further found that Cubas failed to complete the
prohibited persons relinquishment form required under
Penal Code section 29810.
      Cubas filed a notice of appeal from the judgment after
a no contest plea and checked the box on the appeal form
indicating the appeal was based on the sentence or other
matters occurring after the plea. We appointed counsel for
her on appeal. On July 7, 2020, counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende),
raising no issues but asking this court to independently
review the record for error.
      We advised Cubas on July 7, 2020, of her right to file a
brief or letter containing any issues she wishes this court to
consider. No response has been received to date.
      We have examined the entire record and find no
arguable issues on appeal. (Smith v. Robbins (2000) 528
U.S. 259, 278–284; Wende, supra, 25 Cal.3d at p. 441.)




     1 Cubas subsequently filed, and the trial court granted,
a motion arguing that she was entitled to an additional two
days of custody credit.



                              4
The judgment is affirmed.



     MOOR, J.

We concur:




     BAKER, Acting P. J.




     KIM, J.




                       5